There is nothing in the special circumstances of this case, to take it out of the general principle announced in Loftin v. Sowers, ante 251.
The facts do not show a resignation or an abandonment or a forfeature of his office on the part of Foley, all of his acts are attributable to an act of the General Assembly passed under a misconstruction of the Constitution in regard to the term of office, of Sheriffs elected at the first election, under the present Constitution; so nothing that he did or said can be looked upon as being voluntary on his part, or be allowed the legal effect of an estoppel, whereby he is excluded from the right to assert his title to the office.
Per curiam.
Judgment affirmed.
Cited: The case of Koon v. King was argued by Hoke for the plaintiff andBynum for the defendant. Powell v. Board of Commissioners, etc., byPhillips  Merrimon for the plaintiff and Bragg  Strong for the defendant.Trogden v. Commissioners, etc., by Scott  Scott and Ball  Keogh for the plaintiff and Gorrell for the defendant, and Foley v. Commissioners, etc., 
by Battle  Sons for the plaintiff and Warren  Carter and G. W. Johnston
for the defendant.
Foley v. Comrs., 65 N.C. 256. *Page 196 
(257)